Opinion by
Tilson, J.
The testimony introduced showed that the merchandise consists of 8-bu. unglazed harvest hats, valued at less than $3 per dozen, and that they are similar to those involved in Caradine v. United States (9 Cust. Ct. 69, C. D. 664). In accordance therewith those imported and withdrawn for consumption prior to the effective date of said Netherlands Trade Agreement were held dutiable at 25 percent under paragraph 1504 (b) (5) and those subsequent to that date were held dutiable at 12% percent under paragraph 1504 (b) (5) and T. D. 48075. Protests sustained to this extent.